Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 05/26/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 8 and 15 are independent claims.

Double Patenting
5. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,104,039. This is a statutory double patenting rejection.
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (WAJCERPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


8. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,666,613. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites limitations which reads on limitations of claim 1 of U.S. Patent No. 10,666,613. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,666,613 with obvious wording variations.

Claim 1 of current application
Claim 1 of US 10,666,613
Preamble
A method for establishing and using a tunnel in a distributed edge compute and routing service, the method comprising:
A method for establishing and using a tunnel in a distributed edge compute and routing service, the method comprising:
Limitation 1
assigning a first IP address for a first tunnel between a first one of a plurality of edge servers of the distributed edge compute and routing service and a first tunnel client residing on a first origin server;
receiving, at a first one of a plurality of edge servers of the distributed edge compute and routing service from a first tunnel client residing on a first origin server, a first tunnel connection request that requests a 
assigning a first IP address for the first tunnel;

causing a Domain Name System (DNS) record to be added or changed that associates [[the]]a hostname to be tunneled with the assigned first IP address for the first tunnel; 
  causing a Domain Name System (DNS) record to be added or changed that associates the hostname with the assigned first IP address for the first tunnel;
Limitation 3
installing routing rules in the plurality of edge servers to reach the first one of the plurality of edge servers for the tunneled hostname;
installing routing rules in the plurality of edge servers to reach the first one of the plurality of edge servers for the tunneled hostname;
Limitation 4
receiving, at the first one of the plurality of edge servers, a request for an action to be performed on a resource of the tunneled hostname handled by the first origin server, wherein the first one of the plurality of edge servers receives the request from a second one of the plurality of edge servers that received the request from a client network 


transmitting the request from the first one of the plurality of edge servers to the first origin server over the first tunnel.
 transmitting the request from the first one of the plurality of edge servers to the first origin server over the first tunnel.


Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILL W LIN/Primary Examiner, Art Unit 2412